Marshall, J.
Oh. 264, Laws of 1897, provided for a state board of medical examiners and required all beginning to practice medicine or surgery in this state after July 1, 1897, to first procure a certificate of qualification from such board. It did not deal in any respect with members of the profession in actual practice in this state on such date.
*57Ch. 87, Laws of 1899, enlarged the scope of the board’s jurisdiction by making the privilege of every person who was a resident practicing physician in this state July 1, 1897, to continue in such practice, contingent upon his obtaining a certificate of qualification from the board within a prescribed time and becoming dnly registered with the board. The law prescribed, as a condition of granting the certificate, that the application should be made therefor and the applicant submit in support thereof his “diploma or other credential or evidence of qualification” and be a “reputable resident physician or surgeon of good moral character who was on the first day of July, 1897, in the actual practice of medicine or surgery in the state of Wisconsin.” In mandatory language the board was required, upon such application being made by a person competent, as provided in the law, to make it and supported by the evidence of qualifications prescribed, to grant the registration and certificate.
Ch. 422, Laws of 1905, gave the circuit courts of this state jurisdiction to annul any certificate obtained as aforesaid, in case of the issuance thereof resulting from error of the board or fraud or perjury, the issues of fact to be determined by a jury, if desired by either party.
Erom the foregoing it will be seen that the Board of Medical Examiners, in acting upon respondent’s application, was required to decide, by the exercise of quasi-judicial authority, first, whether respondent was, July 1, 1897, a resident physician or surgeon and actually engaged in practice in this state; second, whether he was, at the time of the application, a reputable physician or surgeon; third, whether he was a man of good moral character.
The board was left free to prescribe its own rules of procedure, governed only by the requirement that the applicant should submit the evidence of his qualification. That, in the broadest sense the language can be reasonably viewed, related to .all of the three matters of fact mentioned. It might pcs-*58sibly be held more restrictive, but for the purposes of this ease the broader view will be taken to be the correct one.
The board made rules respecting the manner of making applications for registration and the manner of proof, consistent with the law. There is no question that, if the jurisdiction of the board was duly invoked under its rules, no error was committed by it in entertaining the matter. The requirement as to quantum of proof was satisfied as indicated in the statement. There was sworn testimony of respondent and two others, one being a physician in good standing, as to his professional status being as he represented it, July 1, 1897. The board had the further testimony of the two witnesses as to respondent being a “reputable physician or surgeon, of good moral character,” and worthy of professional recognition. It had before it sworn evidence as to the college which granted the degrees of M. D. and Ph. D. and the kind of treatment of human infirmities respondent pretended to be skilled in, and that was indicated by reference to the college which graduated him, or pretended to have graduated him. . With all that in hand, which comprised all proofs of the nature commonly required, and with a general idea that the college conferring the degrees was not regarded as creditable, by physicians at least of the standard schools of medicine or according to the requirements of our statutes, the decision was made. Not particularly upon the strength of the college being reputable, but upon “practice” and other proofs.
In the further consideration of this case we must appreciate that the act of 1905 did-not contemplate a trial, de novo, of the questions presented to the board. Aside from whether it was imposed upon by fraud or perjury, the scope of the trial was limited, by the act, to the question of whether the board committed error. Just what the legislature intended by the use, unexplained, of the word “error” may admit of some doubt, but we are constrained to believe that the term was used in the sense in which it is ordinarily understood as applied to *59trials in courts before juries. That is, aside from jurisdictional errors in the limited sense of such as would render the decision void, it is confined to such absence of evidence in support of the board’s decision that, in no reasonable view thereof, could its decision be justified, or prejudicial refusals, to admit or exclude evidence, or other prejudicial misapprehensions of law; error which might properly be denominated jurisdictional, as regards trials before <p«m-judicial bodies,— errors which, in the general sense, are purely judicial, in the sense that a decision is binding on all concerned, till set. aside by some proper proceedings for that purpose.
Now, no claim is made but that the board exacted and received competent proof upon all questions it was called upon to decide. There can be no question but that the board was warranted in deciding as it did, unless its conception of what the term “physician” and the term “reputable” mean as used in the law is wrong. That it did not understand the term “physician,” as applied to persons practicing the healing art. July 1, 1897, referred only to such as possessed that technical knowledge of the human system and knowledge of drugs and' other remedies and how to administer them, commonly supposed to be possessed by members in good standing of the great, schools of medicine, is evident, because they knew, or had good reason to know, that the Independent College did not afford preparation for the profession of that sort, and they were fully informed by respondent’s disclosures that he made-no pretense of belonging to any other school. The board must, have supposed that a person, treating human infirmities by the remedies suggested by the term “physio-medical and hy-dropathic,” July 1, 1897, was a “physician,” within the meaning of the statute. It was in that sense respondent used the term in his application. If under the law it was proper-to so use it, certainly he cannot be accused of having imposed ■ftpon the board, nor the board be rightly held to have committed error in deciding in his favor on that point.
*60It is a waste of time, in our judgment, to view the term '‘physician” from the standpoint of members of the profession belonging to the few great schools. It may be admitted that many, and perhaps most, of them think that no other healer should be known as a “physician” or should be allowed to treat human ills for pay. It may be further admitted that judicial and other definitions of the term may be found quite in harmony with that view. The learned counsel for appellant refers to such, notably Sutton v. Facey, 1 Mich. 243. Neither need we go to the lexical definitions, where we would find a wide range, down to the simple definition, “one who administers medicine to cure disease.” That medicine includes anything, however simple, “administered in the treatment of disease,” and that disease includes any kind of dis'order of the human system, needs no support- other than our common knowledge.
Manifestly, the legislature conceived that it was dealing with the entire class of persons known as physicians, in the broadest sense of the term, not in any narrow sense, which would favor those claiming, and perhaps entitled to, superior •distinction. The purpose was very far from that of creating a monopoly in favor of special schools of medicine. The term was evidently used in its proper sense, that of including any person of whatever school, and whether belonging to any known school, engaged, in good faith, in treating human ills by any remedy or remedies, however simple, so as to be known .among the people as a physician.
What has been said as to the legislative meaning is manifest, in our judgment, from the very fact alone that it was dealing with an existing condition which it did not intend to disturb except to the extent of weeding out disreputable and immoral characters. But that is placed beyond all reasonable doubt by the fact that the law of 1897, to which the law of 1899 referred, expressly defined the term, making it include every person “who shall, for a fee, prescribe drugs ot *61oilier medical or surgical treatment for the cure or relief of any; wound, fracture, bodily injury, infirmity or disease.” Sec. 7, ch. 264, Laws of 1897 (sec. 1435f, Stats. 1898).
It follows that respondent, clearly, did not falsely pretend that he was a physician July 1, 1897, nor did the board err in deciding that he was such.
There being no question but that respondent’s character for morality was amply and honestly established before the board, there is only left to be determined whether the board had the proper conception of the term “reputable,” and, if so, whether it was imposed upon by false evidence as to the fact.
That the board was not imposed upon is clear, unless the term “reputable” as used in the corroborating testimony, as contended by appellant’s counsel, necessarily suggests, as matter of law, graduation from a reputable medical college, or membership in an incorporated medical society under the laws of this state.
That the professional corroborating witness did not so understand the term is evident, and that the board did not so understand it is likewise evident, from the fact that it registered respondent on “practice.” It did not give significance to his diploma; it did not require any specific evidence as to membership in a medical society, and its practice in that re^-spect was the same as in cases generally, of which it had hundreds. So no fraud was committed on the board, intentional or otherwise.
Did the board commit error' as to the meaning of the term “reputable”? Here is the bone of appellant’s contention. The claim is not new, nor, from any worth-while standpoint of the medical profession, is it strictly reputable to insist that a physician or surgeon, however learned in fact, and however distinguished for his actual accomplishments in relieving human suffering and curing human ills, is disreputable unless he belongs to some incorporated medical society or holds a diploma from some reputable medical school. We may well *62know tbat it is passible tbat there are some very eminent out•side men, so to speak, and probably were in the infancy of the regulation system we are dealing with, whose very shoes, in a professional sense, neither any one of many members of incorporated medical societies, nor holders of diplomas from reputable colleges, nor the faculties of such colleges, is worthy to untie. This court has said, and other courts have said, that the term “reputable” as used in the statute has no such legal and technical meaning as counsel for appellant claims for it. Therefore, until the legislature shall have unmistakably used it in such sense, no such meaning can be given thereto by judicial construction.
The word “reputable” has a plain, ordinary meaning having reference to general character for some honorable work. Whether one is reputable or not, means whether he is worthy •of praise or not in the particular line under consideration. It involves a mere question of fact, determinable by the common idea of men competent to judge, based on knowledge or reasonable means of knowledge. In State ex rel. Coffey v. Chittenden, 112 Wis. 569, 88 N. W. 587, this court rejected the idea now pressed upon our attention, holding that the term is not used in the law in any restrictive and particular sense, but, broadly, to convey the common meaning, generally ascribed thereto in everyday ordinary expressions calling for its use. People ex rel. Sheppard v. Ill. State Board, 110 Ill. 180, is to the same effect. Reputable means reputable in the common lexical sense and nothing else. If one is regarded as honorable and praiseworthy as a member of the medical profession, of whatever school, or whether classed with any particular school, by reason of the character of his work and his conduct professionally, he satisfies the statutory essentials of reputability as to his particular line, though he may never have crossed the threshold of a medical college or been a member of any medical society.
Thus it will be seen the board, on this branch of the inquiry, was neither imposed upon nor did commit error.
*63Whether as matter of fact, as an original matter, respondent possessed the qualifications one would expect to characterize a physician or not, as before indicated, was not for the circuit court, nor is it for this court to decide. The board had full authority to inquire into the matter. If the proofs produced before it were honestly produced; if it was not imposed upon, and had evidence before it on all material points and had reasonable grounds on such evidence for its decision, as in our judgment the proofs in the circuit court established without reasonable question, then, of course, the verdict was properly directed. It is the opinion of the court that the error complained of must be held not well taken.
By the Court. — The judgment is affirmed.
Siebeckee, J., dissents.